OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                    AUSTIN




IiOnoMbl.    Bert   K.    Iierroa
coullt~   Audttor
Arahsr    Count7
Aroher    City, Toxar




                                                            to  partleG
                                                      fundr aooruin& to
                                                        Oounty ad Dir-
                                                      adobtrdnrrr    andor
                                                      88, Irorty-SlXth
                                                       Rlgul8r    Sereioa,


                                                      r of DlormberEl, 1940,
whloh    reads,
                                             totrd $l.,sw,aoo    of




                           th e b o ndr               ror hroher
                                          l r est%r fr ta
                           up br the   Ckamirrloeorr'  Qourt.All
                         hi0   atotem had been oompleted exoept




          *After the Peoplom Exobaa~ Bank oloed,   Anher
     Oountjr by an Act of the Legirl~turebought the arrotr.
     In liqulU8tlng   there 8met8, woh dollor  nooyerrd
     wea prorated   to the rotonl funda whloh were on de-
     porit rooorbbg    to the low aurtalned.  Thor0 tr now
Eonarable    Bert   X. Berron,      page J@




    on depoalt In the County Do osItorT $100,000
     which was proreted to the %Ynd Aooount. l * +*

           *The CommieeIenere~ Court of Archer Oounty
    18 willing   for the EIi$hor8? aomaleeion    to uee
    thie $100,000,   pro~ltled the Board of County end
    Dietriot   Boad fndebtodneee   l eeuw   a like amount
    of Archer County 19W road bonbe.*
            Your quertlon     18:
           lUould thle      Board under Hour8 Bill 683 46th
    Leglelature,   hare      authority  to aeeum thle &lOO,OOO
    after the Highwof        Come~lesion hae used lt to complete
    State deeign8ted        Rlghway #26t*
           Thle department    he8 heretofor&held In our Opinion
Barber O-1534, wldreeeed to the Honorable Uurpar Cole, County
Auditor of Liberty     County, thet the provIeIoneof Seotion 6,
Bubeectloa   (a) of Xouee Bill (188, although   in oonflIct   with
6eotion 3 thereof,     suet be ooaetru&   as UI exoeptioa to tho
InhIbItion   contained    in raid Seotlon 3 and ehould be peraittod
to ltend.    This portloa    of Houee 8111 688 made,   In part, a8
follower
           *In addition  to and reprdleee     of the other
    provleione   of thle Act, all bonde vote8 by a
    county ‘prior to Jenuarf E, 1938, lneofrr        a8
    amounts were or may be Ieeuod and ths prooeede
    lotuelly   expended In ths’conetruotica      of ma&e,
    which are 8 part of t&e deel&-iated      efeten of
    Strte Rlghwaye, shall be eligible       to partlolpato
    In the dIetrIbutIo8    of the roneye coming Into
    bald County and Road Dletriot      Highway hurd, the
    came ae prorlded for other bond8 under thie hot
    and am of the date of the deeQnaticn         of 8aId
    road8 aa a part of the State eyetom l * l *
        ’ Clearly,  from the faote etated In your letter,     the
$100,000 In queetlon    0onetLtute   unexpended protteedr of road
bona8 voted In the yew 1927, all of vhloh,       In our OpIniOn,
bring8 the fact situation     wlthln the teM8 ‘o? the exeoptlon
above quoted.
Honorable    Bert    K. Iism-en,   pm   &5




           PQU are, theMfore,     advleed that, ‘in our opinion,
pureuent to the terms of Bourns Ml1 688, the ,Boerd of CIounty
end Dletrlot    Road IndebteQneee   1 8 luthoriaed to me&e e1I tble
for partIeIpetIon     In the funds acaruing to that Board $1 80 ,000
of bonds of the 1927 leeuo of Archer GOUnty.coUnty-wide         road
bona8 after    the prooeede thereof    h&V0 been u@sd bf the High-
     CommIeeIon in acoordnaoe with the pr’ovlelcn@ of SubaeotIon
cf. Section 6, of said bill.
            Trustlug    that   the foregoing     la   tiefa o tQr llY lneweCe
your   inquiry,     we are


                                                      Yours very    truly




                                               By&L                    e.   few--Q-
                                                          Climeme     E. Urowo
                                                                     Aee~eteat
CIZC-8